DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-5 are pending.
The prior art submitted on April 05, 2019 has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovik (2013/0297099).
As per claim 1, Rovik discloses a vehicle-mounted terminal device configured to be mounted on a vehicle and capable of communicating with a server device (see at least figures 1 and 3), which includes an identification information acquirer configured to acquire identification information of a driver of the vehicle (see at least the abstract, figures 2 and 4); a communication unit (see figure 2, item 101) configured to transmit the identification information of the driver of the vehicle to the server device and to receive personal setting information, indicating a setting state of a vehicle-mounted 
As per claim 2, Rovik discloses that, when personal setting information for a vehicle-mounted apparatus cannot be received from the server device, the setting unit makes setting of the vehicle-mounted apparatus on the basis of personal setting information stored in a portable terminal device of the driver or in the vehicle-mounted terminal device (see at least figure 1 and paragraphs 0024, 0025, 0051, 0059 and 0060).
As per claim 3, Rovik disclose that when the vehicle type related to personal setting information for a vehicle-mounted apparatus received at the communication unit is different from the vehicle type of the vehicle provided with the vehicle-mounted terminal device, the setting unit adjusts the personal setting information according to the vehicle type of the vehicle provided with the vehicle-mounted terminal device and makes setting of the vehicle-mounted apparatus on the basis of the adjusted setting 
As per claim 4, Rovik discloses a server device capable of communicating with a vehicle-mounted terminal device, which includes a communication unit configured to receive personal setting information indicating a setting state of a vehicle-mounted apparatus and to also receive identification information of a driver; and a retaining unit configured to retain personal setting information, indicating a setting state of a vehicle-mounted apparatus, related to the identification information of the driver, wherein, upon reception of the identification information of the driver from the vehicle-mounted terminal device, the communication unit transmits personal setting information related to the identification information of the driver to the vehicle-mounted terminal device (see at least the abstract, paragraph 0003, figures 1, 3 and 10).
As per claim 5, Rovik discloses a terminal device capable of communicating with a server device, which includes an identification information acquirer configured to acquire identification information of a driver of a vehicle; and a communication unit configured to transmit the identification information of the driver of the vehicle to the server device and to be able to receive, when the authentication of the driver is completed and when a power supply of the vehicle is turned on, personal setting information, indicating a setting state of a vehicle-mounted apparatus, transmitted from the server device and related to the identification information of the driver (see at least the abstract and figures 2-6 and the related text).
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Basir et al. (2013/0041521), Esler (2013/0124009), Tobin (2014/0052345), Gurin (2014/0222298), Camacho et al. (2014/0379169), Chang et al. (2015/0057839), Fan et al. (2015/0112512), Xiong et al. (2015/0197205), Rivers et al. (2018/0188064) and Crimando (2019/0143997). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
February 12, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661